[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MOTIONS #188 OBJECTION TO SUBPOENA; #189 MOTION FOR PROTECTIVE ORDER; #190 MOTION TO QUASH
These three short calendar motions all are directed at the plaintiff's Notice of Deposition dated August 5 1996 and accompanying subpoena, seeking to depose the "Custodian of Records" of the defendant Medstar. The defendant took proper action under Section 52-148e(c) objecting to the subpoena. The court previously issued scheduling orders requiring the parties to make requests for interrogatories and production on or before July 30, 1996. The plaintiff's notice of deposition dated August 5, 1996 of the "Custodian of Records" is an attempt to circumvent the scheduling order deadline. Therefore, Motions #188, 189  189 are granted.
/s/ __________________ PELLEGRINO, J. CT Page 7756